Appellate Case: 21-3156     Document: 010110622002      Date Filed: 12/21/2021   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                      December 21, 2021
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                        No. 21-3156
                                                 (D.C. No. 2:09-CR-20005-DDC-10)
  HUGO CHAVEZ-CADENAS,                                        (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Hugo Chavez-Cadenas, proceeding pro se,1 appeals the district court’s order

 denying his request for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as

 amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. For the

 reasons explained below, we affirm.




       *
          After examining the brief and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
        1
          We construe Chavez-Cadenas’s pro se brief liberally, but we do not act as his
 advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Appellate Case: 21-3156    Document: 010110622002        Date Filed: 12/21/2021     Page: 2



                                      Background

       In 2010, Chavez-Cadenas pleaded guilty to conspiring to distribute and

 possess with intent to distribute more than 500 grams of a methamphetamine mixture,

 in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 846. Chavez-

 Cadenas’s original sentencing range under the United States Sentencing Guidelines

 (the Guidelines) was 360 months to life. The district court sentenced him to 360

 months in prison, followed by five years of supervised release. The United States

 Sentencing Commission later retroactively amended the Guidelines range for

 Chavez-Cadenas’s offense, and Chavez-Cadenas sought and obtained a reduced

 sentence at the low end of his new Guidelines range, 292 months. See § 3582(c)(2)

 (providing that district “court may reduce the term of imprisonment” for “a defendant

 who has been sentenced to a term of imprisonment based on a sentencing range that

 has subsequently been lowered by the Sentencing Commission”). “Chavez-Cadenas’s

 projected release date is January 23, 2030.” R. vol. 1, 247.

       In January 2021, Chavez-Cadenas filed a motion seeking compassionate

 release under § 3582(c)(1)(A)(i) based on various medical conditions (including

 diabetes, hypertension, and obesity) that he contends place him at greater risk of

 complications if he were to contract COVID-19.2 In response, the government


       2
          This is Chavez-Cadenas’s fourth such motion since the start of the COVID-
 19 pandemic. The district court denied Chavez-Cadenas’s first and third motions for
 failure to exhaust as required by § 3582(c)(1)(A). It rejected the second (which was
 the only motion Chavez-Cadenas filed with the assistance of counsel) after
 concluding that Chavez-Cadenas could not show extraordinary and compelling
 reasons and that the sentencing factors did not warrant a sentence reduction. Chavez-
                                            2
Appellate Case: 21-3156    Document: 010110622002       Date Filed: 12/21/2021      Page: 3



 conceded that Chavez-Cadenas’s medical conditions established extraordinary and

 compelling reasons supporting compassionate release but argued that the sentencing

 factors set forth in 18 U.S.C. § 3553(a) weighed heavily against release and

 compelled denial of the motion. The district court agreed. It acknowledged that

 Chavez-Cadenas had exhausted his administrative remedies and further assumed that

 extraordinary and compelling reasons for a reduction existed, but it denied the

 motion based on the § 3553(a) factors.

       Chavez-Cadenas appeals. Our review is for abuse of discretion. United States

 v. Mannie, 971 F.3d 1145, 1155 (10th Cir. 2020).

                                        Analysis

       Chavez-Cadenas argues that the district court erred in denying his

 compassionate-release motion. Under the plain language of § 3582(c)(1)(A)(i), a

 district court may grant a motion for a sentence reduction only if three requirements

 are met: (1) extraordinary and compelling reasons warrant the reduction; (2) the

 reduction is consistent with the Sentencing Commission’s applicable policy

 statements; and (3) consideration of the § 3553(a) factors warrants a reduction. See

 United States v. McGee, 992 F.3d 1035, 1042–43 (10th Cir. 2021). As we have

 previously explained, the Sentencing Commission’s existing policy statement only

 applies to motions filed by the Director of the Bureau of Prisons. Id. at 1050. Thus,

 the second requirement is not relevant when, like here, the defendant has moved for


 Cadenas did not appeal any of these prior denials, though he did unsuccessfully seek
 reconsideration after the district court denied his second motion.
                                            3
Appellate Case: 21-3156    Document: 010110622002         Date Filed: 12/21/2021       Page: 4



 compassionate release. See id. Moreover, because the district court assumed that

 Chavez-Cadenas’s medical conditions, in combination with the COVID-19 pandemic,

 constituted extraordinary and compelling reasons, the § 3553(a) factors are the only

 relevant consideration on appeal.3

       Section 3553(a) directs a sentencing court to consider, among other things,

 “the nature and circumstances of the offense and the history and characteristics of the

 defendant,” as well as “the need to avoid unwarranted sentence disparities among

 defendants with similar records who have been found guilty of similar conduct.”

 § 3553(a)(1), (6). It further emphasizes “the need for the sentence imposed . . . to

 reflect the seriousness of the offense, to promote respect for the law, and to provide

 just punishment for the offense”; the sentence should also “afford adequate

 deterrence to criminal conduct, . . . protect the public from further crimes of the

 defendant[,] and . . . provide the defendant with needed educational or vocational

 training, medical care, or other correctional treatment.” § 3553(a)(2). “Because the

 weighing of the § 3553(a) factors is committed to the discretion of the district court,

 we cannot reverse ‘unless we have a definite and firm conviction that the lower court

 made a clear error of judgment or exceeded the bounds of permissible choice in the

 circumstances.’” United States v. Hald, 8 F.4th 932, 949–50 (10th Cir.) (quoting




       3
          In light of the district court’s assumption on this point, we reject Chavez-
 Cadenas’s argument that the district court abused its discretion in failing to find
 extraordinary and compelling reasons. The district court assumed such reasons
 existed, so it could not have abused its discretion in failing to find such reasons.
                                             4
Appellate Case: 21-3156    Document: 010110622002         Date Filed: 12/21/2021     Page: 5



 United States v. Chavez-Meza, 854 F.3d 655, 659 (10th Cir. 2017), aff’d, 138 S. Ct.

 1959 (2018)) petition for cert. filed (U.S. Dec. 15, 2021) (No. 21-6594).

       Here, the district court held that the § 3553(a) factors did not warrant granting

 compassionate release. In reaching this conclusion, the district court found that

 because Chavez-Cadenas had 101 months until his release date, which represents

 about 34% of his modified 292-month sentence, granting his requested relief would

 significantly reduce the severity of his sentence. The district court further noted the

 seriousness of Chavez-Cadenas’s underlying crime, citing both the large quantity of

 methamphetamine—in excess of 1.5 kilograms—attributable to Chavez-Cadenas and

 his managerial role in the conspiracy. Overall, the district court concluded that

 neither reducing Chavez-Cadenas’s sentence to time served nor replacing his

 remaining 101-month sentence with home confinement would comport with the

 nature and circumstances of the offense, promote respect for the law, or provide just

 punishment for the offense.

       On appeal, Chavez-Cadenas argues that the district court abused its discretion

 in balancing the § 3553(a) factors. But his arguments fail to establish “that the lower

 court made a clear error of judgment or exceeded the bounds of permissible choice in

 the circumstances.” Hald, 8 F.4th at 949–50 (quoting Chavez-Meza, 854 F.3d at 659).

 First, contrary to what Chavez-Cadenas asserts, the district court did expressly

 consider Chavez-Cadenas’s rehabilitation efforts and family circumstances in its

 analysis of the § 3553(a) factors, including his educational achievements, his good



                                             5
Appellate Case: 21-3156    Document: 010110622002        Date Filed: 12/21/2021     Page: 6



 behavior in prison, and his mother’s deteriorating health; it simply found these

 factors outweighed by other considerations.

       Next, Chavez-Cadenas contends that the district court erred in failing to

 consider that he is subject to an Immigration and Customs Enforcement (ICE)

 detainer. District courts considering compassionate release have taken varying

 approaches when a defendant is subject to an ICE detainer. See United States v.

 Hamidu, No. 18-cr-00058-6, 2021 WL 2808721, at *4–5 (S.D. Ohio July 6, 2021)

 (collecting district-court cases and observing that some courts have found detainer to

 be insufficient reason to deny compassionate release and others have weighed

 detainer against release). We need not decide here which approach is most

 appropriate because, as he did below, Chavez-Cadenas fails to explain why his

 pending deportation supports compassionate release. Moreover, a district court need

 not expressly discuss every § 3553(a) factor or every fact a defendant marshals in

 support of a compassionate-release motion. See Hald, 8 F.4th at 948 (rejecting

 position “that the district court erred by failing to mention some of [defendant’s]

 mitigation arguments” because district court’s § 3582(c) decision need not be

 extremely detailed); United States v. Piper, 839 F.3d 1261, 1267 (10th Cir. 2016)

 (district court need not address “‘every nonfrivolous, material argument raised by the

 defendant’ in a § 3582(c)(2) proceeding” (quoting United States v. Verdin-Garcia,

 824 F.3d 1218, 1222 (10th Cir. 2016))). We therefore see no abuse of discretion in

 the district court’s failure to expressly address Chavez-Cadenas’s ICE detainer.



                                            6
Appellate Case: 21-3156    Document: 010110622002         Date Filed: 12/21/2021       Page: 7



       Chavez-Cadenas also asserts that he played a minor role in the conspiracy

 compared to his codefendants, his crime was nonviolent, and he is serving a

 comparatively long sentence. But his minor-role assertion does not align with his

 sentencing enhancement for playing a managerial role in the conspiracy. Moreover,

 Chavez-Cadenas does not demonstrate that his sentence was incongruent with others

 who possessed similar records and were found guilty of similar conduct. See

 § 3553(a)(6). At best, he points to a district-court case where the defendant, who was

 charged with possession and intent to distribute more than 500 grams of cocaine, was

 sentenced to 188 months and was granted compassionate release after serving 85

 months. See United States v. Rountree, 460 F. Supp. 3d 224, 227–28 (N.D.N.Y.

 2020). But as to the initial sentence, Chavez-Cadenas ignores the fact that the

 defendant received a downward departure based on substantial assistance to the

 government. See id. at 228. And as to compassionate release, that the district court in

 Rountree—and in other district court cases that Chavez-Cadenas cites—found the

 § 3553(a) factors warranted compassionate release does not establish that the district

 court here abused its discretion in reaching the opposite conclusion. See Hald, 8 F.4th

 at 949 (“[T]he weighing of the § 3553(a) factors is committed to the discretion of the

 district court . . . .”). Finally, while it may be true that Chavez-Cadenas did not

 engage in violence in connection with the drug conspiracy and there is no identifiable

 victim, these facts standing alone do not alter the balance of the § 3553(a) analysis or

 cause us to question how the district court chose to weigh the severity of Chavez-

 Cadenas’s crime in the § 3553(a) analysis.

                                             7
Appellate Case: 21-3156    Document: 010110622002        Date Filed: 12/21/2021     Page: 8



       In sum, having carefully considered Chavez-Cadenas’s motion and the relevant

 portions of the record, we are not left with a definite and firm conviction that the

 district court made a clear error of judgment or exceeded the bounds of permissible

 choice in the circumstances. Hald, 8 F.4th at 949.

                                       Conclusion

       Finding no abuse of discretion in the district court’s careful § 3553(a) analysis,

 we affirm.

                                             Entered for the Court




                                             Nancy L. Moritz
                                             Circuit Judge




                                             8